DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (10/245,705) in view of Schaner et al. (2015/0184038).
In reference to claim 1, Graham et al. teaches a method comprising providing a removable support sheet, 222, having a first major support surface, printing an image layer, 208, comprising inks, extruding a backing layer, 210, onto the image layer forming a first major backing surface over the image layer and a second major backing surface opposite the first major backing surface, applying a functional layer, 212, onto the second major backing surface and separating the removable support sheet from the backing layer while leaving the image layer attached to the first major backing surface, (col. 7, lines 23-33).
In reference to claim 2, Graham et al. teaches wherein applying the functional layer comprises applying a make coat, 116, applying abrasive particles, 114, and applying a size coat, 118, over the make coat and the abrasive particles, (col. 6, lines 24-40).
In reference to claim 3, Graham teaches further comprising applying a first coat layer, 202, on the first major support surface prior to applying the image layer, (col. 5, lines 7-11).
In reference to claim 4, Graham teaches wherein the first coat layer compromises polyurethane, (col. 3, lines 32-49).
In reference to claim 10, Graham teaches an article comprising a removable support sheet, 222, having a first major surface, an image layer, 208, comprising inks, a polyurethane backing layer, 210, having a first major backing surface located adjacent to the image layer and a second major backing surface opposite the first major surface and a functional layer, 212, comprising an abrasive layer applied to the second major backing surface; the abrasive layer comprising a make coat, 116, abrasive particles, 114, and a size coat, 118, (col. 7, lines 23-33).
In reference to claim 12, Graham also teaches a first coat layer. 202, located between the removable support sheet and the image layer, (col. 5, lines 7-11).
In reference to claim 13, Graham teaches wherein the first coat layer compromises polyurethane, (col. 3, lines 32-49).

Graham et al. teaches all the limitations of the claims except for printing the image layer comprising inks onto the first major surface of the major support surface, wherein the first coat layer comprises octyldecyl acrylate and wherein the removable support sheet comprises polyethylene terephthalate.
Schaner et al. teaches a roll or sheet of advertising includes a film layer in operative association with advertising indicia, (pp 0015), and then goes on the teach that the film compositions are deposited onto a removable support or carrier, and that the removable support can be separated after the compositions have been dried, (pp 0053).  Therefore Schaner teaches that the removable support sheet can be applied directly to the image layer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Graham et al. with the removable support sheet being applied directly to the image layer, as taught by Schaner et al. in order to improve the efficiency of the manufacturing process. 
It would have been further obvious to provide the tool with the first coat layer comprises octyldecyl acrylate and wherein the removable support sheet comprises polyethylene terephthalate, as a matter of design choice. 





Allowable Subject Matter
Claims 6,7,14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graham et al. (2017/0304996), Hao et al. (2013/0004749) and McArdle et al. (2011/0021114) were cited to show other examples of abrasive articles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 30, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723